Mr. Justice GabbERT
delivered the opinion of the court.
■ In-the preceding case of Foster v. The Hart Consolidated Mining Company, we have determined that the portions of-the revenue ..act. involved in the case at bar are-.constitutional, and it is, therefore, unnecessary to re-discuss that'question here.
The motion to dismiss was properly denied. The jurisdiction of the county court was measured by the ultimate relief which plaintiff below demanded. This was the return of the excess tax which it claimed to have paid. It was less than the sum of two thousand dollars. In other words, the “debt, damage, or claim or value of property involved,” the amount or value of which marks the jurisdiction of the county court, as prescribed by the constitution, is, in the case at bar, the amount of the tax which the.-plaintiff claimed should be refunded, and not the value of- the property upon which this tax was assessed.—Linehan Ry. Transfer Co. v. Pendergrass, 70 Fed. Rep. 1.
In support of the cross-errors assigned, counsel for defendant in' errór contend :
“(1) That the term “locality,” as used in the last provision crFádction 81-H, (section 5625 R. S.) means “mining district.”
(2) That the county court erred in refusing to so interpret and apply the law in this cause.
(3) That the defendant in error should not have been assessed át a higher rate per acre than the proportionate fate of assessment per acre borne by the lowest producing mine in the Cripple Creek mining district durnig the year 1907.”
*435The term “locality” has a variable meaning, according to the circumstances which are necessary to consider in determining its meaning. Perhaps no rule can well be formulated which would serve as a guide to assessors in every case. The statute requires that in fixing the value of non-producing mines, they shall take into consideration their location, proximity to other mines, and any other matters which may tend to assist them in arriving at a fair and equitable valuation of this class of property. This clearly indicates that it was not the intention of the legislature to make the term “locality” synonymous with “mining district.” Another reason is that had it been the intention of the legislature that the lowest producing mine in the same locality meant the lowest producing mine in a district, the act would have so declared, in express terms. There might be instances when, from the facts, the lowest producing mine in a particular district would be the one meant by the proviso of section 5625, R. S., but this would depend upon the particular facts pertinent to consider in such a case. The meaning of “locality” for which the defendant in error contends would be inflexible, and clearly was not intended to mean “mining district.” Otherwise, the elements named which are to guide the assessor in valuing non-producing mining property would not have been specified with the particularity they are. The cross-errors are overruled, and . the judgment of the county court is affirmed.

Judgment affirmed.

Decision en banc.
Chief Justice CampbEee and Mr. Justice Musses • not participating. \